
	
		I
		112th CONGRESS
		1st Session
		H. R. 3552
		IN THE HOUSE OF REPRESENTATIVES
		
			December 2, 2011
			Mr. Rangel (for
			 himself, Mr. Burton of Indiana,
			 Mr. Payne, and
			 Mr. Engel) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To extend the additional duty on
		  ethanol.
	
	
		1.Extension of additional duty
			 on ethanol
			(a)In
			 generalHeading 9901.00.50 of
			 the Harmonized Tariff Schedule of the United States is amended by striking
			 1/1/2012 in the effective period column and inserting
			 1/1/2015.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
